Name: Commission Regulation (EEC) No 131/90 of 18 January 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 1 . 90 Official Journal of the European Communities No L 15/ 17 COMMISSION REGULATION (EEC) No 131/90 of 18 January 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3756/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 f), as last amended by Regulation (EEC) No 46/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (s) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( 10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 19 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p . 11 . (4) OJ No L 365, 15. 12. 1989, p . 7. O OJ No L 167, 25 . 7. 1972, p. 9 . 0 OJ No L 197, 26 . 7. 1988, p. 10 . O OJ No L 288, 6 . 10 . 1989, p. 17. (8) OJ No L 8, 11 . 1 . 1990 , p . 5. (9) OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 15/18 Official Journal of the European Communities 19. 1 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,036 25,113 25,191 25,469 25,599 23,040 2. Final aids : II||II l (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 59,38 59,57 59,76 60,47 60,78 55,02  Netherlands (Fl) 66,04 66,24 66,45 67,19 67,54 61,01  BLEU (Bfrs/Lfrs) 1 208,91 1 212,63 1 216,40 1 229,82 1 236,10 1 112,53  France (FF) 190,62 191,19 191,77 193,91 194,90 174,80  Denmark (Dkr) 223,57 224,26 224,96 227,44 228,60 205,75  Ireland ( £ Irl) 21,216 21,279 21,343 21,582 21,692 19,455  United Kingdom ( £) 15,939 15,972 15,992 16,160 16,238 14,008  Italy (Lit) 41 856 41 979 42103 42 577 42 793 38 228  Greece (Dr) 4 466,43 4 456,02 4 429,05 4 456,61 4 478,09 3 800,13 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 522,37 3 534,46 3 542,35 3 576,60 3 596,59 3 183,48 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 214,85 5 229,42 5 225,55 5 268,12 5 293,28 4 687,82 19 . L 90 Official Journal of the European Communities No L 15/19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,536 27,613 27,691 27,969 28,099 25,540 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 65,29 65,47 65,66 66,37 66,68 60,92  Netherlands (Fl) 72,64 72,84 73,04 73,79 74,13 67,60  BLEU (Bfrs/Lfrs) 1 329,63 1 333,35 1 337,11 1 350,54 1 356,81 1 233,25  France (FF) 209,87 210,44 211,01 213,16 214,14 194,05  Denmark (Dkr) 245,90 246,59 247,28 249,76 250,93 228,07  Ireland ( £ Irl) 23,358 23,421 23,485 23,724 23,834 21,597  United Kingdom ( £) 17,700 17,733 17,753 17,921 17,998 15,769  Italy (Lit) 46 106 46 229 46 353 46 827 47 043 42 478   Greece (Dr) 4 946,37 4 935,96 4 908,99 4 936,54 4 958,03 4 280,07 (b) Seed harvested in Spain and processed : ¢  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13   in another Member State (Pta) 3 904,61 3 916,70 3 924,59 3 958,84 3 978,83 3 565,72 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 499,40 499,40 499,40 499,40 499,40 499,40 ¢  in another Member State (Esc) 5 714,25 5 728,82 5 724,96 5 767,52 5 792,68 5 187,23 No L 15/20 Official Journal of the European Communities 19. 1 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) : I  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,639 34,994 35,125 35,456 35,635 2. Final aids : \ l || (a) Seed harvested and processed in (') : Il \  Federal Republic of Germany (DM) 82,06 82,90 83,21 84,05 84,48  Netherlands (Fl) 91,37 92,31 92,65 93,54 94,01  BLEU (Bfrs/Lfrs) 1 672,61 1 689,75 1 696,08 1 712,06 1 720,71  France (FF) 264,51 267,26 268,24 270,79 272,16  Denmark (Dkr) 309,33 312,50 313,67 316,62 318,22  Ireland ( £ Irl) 29,440 29,745 29,855 30,139 30,291  United Kingdom ( £) 22,675 22,934 22,991 23,198 23,310  Italy (Lit) 58 170 58 777 58 992 59 557 59 855  Greece (Dr) 6 304,52 6 353,29 6 336,72 6 374,71 6 405,69 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 4 291,91 4 346,06 4 361,86 4 403,88 4 431,36 (c) Seed harvested in Portugal and processed : \ I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 742,18 7 815,01 7 822,34 7 877,03 7 912,78  in another Member State (Esc) 7 572,96 7 644,20 7 651,37 7 704,87 7 739,84 3. Compensatory aids : I l  in Spain (Pta) 4 254,64 4 310,84 4 326,65 4 371,12 4 398,59 4. Special aid : I l  in Portugal (Esc) 7 572,96 7 644,20 7 651,37 7 704,87 7 739,84 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current1 1st period2 2nd period3 3rd period4 4th period5 5th period6 DM 2,035810 2,030770 2,026650 2,022080 2,022080 2,010790 Fl 2,293110 2,289150 2,285230 2,281040 2,281040 2,269520 Bfrs/Lfrs 42,628100 42,611800 42,591400 42,567000 42,567000 42,488300 FF 6,922460 6,923180 6,924320 6,926970 6,926970 6,928050 Dkr 7,880370 7,890060 7,896540 7,902990 7,902990 7,911110 £Irl 0,770399 0,770140 0,770426 0,770323 0,770323 0,772037 £ 0,726261 0,728904 0,731016 0,733374 0,733374 0,739635 Lit 1 516,33 1 518,45 1 520,04 1 522,16 1 522,16 1 528,30 Dr 190,04900 192,51100 195,17700 197,08600 197,08600 203,47800 Esc 179,43000 180,30900 181,54200 182,40400 182,40400 186,55000 Pta 132,25600 132,75800 133,18100 133,68000 133,68000 134,93100